 

Amendment No. 1 to

Research and Development Services Agreement

 

This Amendment No. 1 to Research and Development Services Agreement (this
“Amendment”) dated as of February 17th, 2016 (the “Amendment Date”) is entered
into between OncoSec Medical Incorporated, a Nevada corporation (hereinafter,
“Company”), having offices at 5820 Nancy Ridge Drive, San Diego, California
92121, and Rev.1 Engineering Inc., a California corporation (hereinafter,
“Rev.1”), having offices at 41693 Date Street, Murrieta, California 92562, with
respect to the following facts:

 

A. The Parties entered into the Research and Development Services Agreement
dated as of March 3, 2015 (the “Agreement”). All terms used, but not defined,
herein shall have the respective meanings set forth in the Agreement.

 

B. The Parties now desire to amend the Agreement in certain respects on the
terms and conditions set forth below.

 

Now Therefore, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties hereby amend the Agreement and otherwise
agree as follows:

 

1. Amendments.

 

1.1 Exhibit A to the Agreement is hereby amended and restated to read in full as
set forth on Attachment 1 hereto.

 

1.2 Exhibit B to the Agreement is hereby amended and restated to read in full as
set forth on Attachment 2 hereto.

 

1.3 Attachment 3 hereto is hereby incorporated into the Agreement as Exhibit C.

 

1.4 Section 4(a) of the Agreement is hereby amended by deleting the words
“Exhibit ‘B’” and replacing them with “Exhibit ‘A’”.

 

2. Miscellaneous.

 

2.1 This Amendment shall be effective for all purposes as of the Amendment Date.
Except as otherwise expressly modified by this Amendment, the Agreement shall
remain in full force and effect in accordance with its terms.

 

2.2 This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and together shall be deemed to be one and the same
agreement.

 

2.3 This Amendment has been executed in the State of California and its
validity, construction, and all rights under it shall be governed by the laws of
the State of California without reference to conflicts of law principles.

 



Page 1 of 8 

  

 

In Witness Whereof, the Parties have duly executed and delivered this Amendment
as of the Amendment Date.

 

Rev.1 Engineering Inc.   OncoSec Medical Incorporated           By:     By:    
Phillip Burke     Punit S. Dhillon   COO     President and CEO

 



Page 2 of 8 

  



 

Attachment 1

 

Exhibit A – Services; Compensation

 

A. Services

 

Services (and related Products) shall be described in Statements of Work in
substantially the form attached hereto as Exhibit B. As shown on Exhibit B, each
Statement of Work should include, among other things, a term, a description of
Services to be performed, deliverable(s) (or percentage progress toward
deliverable(s)), and a budget. Each Statement of Work executed under this
Agreement shall be incorporated into this Agreement and be governed by its
terms.

 

At least sixty (60) days prior to the commencement of each Period (as identified
in the table below) after Period 1, the Parties shall begin negotiation of a
Statement of Work for that Period.

 

During each Period, the Parties shall hold regular meetings (at least monthly)
to monitor activity and discuss any changes to or deviations from the Services
described in the Statement of Work. Significant changes or deviations must be
documented in (i) a Change Order in substantially the form attached hereto as
Exhibit C, or (ii) a new Statement of Work.

 

Period  Dates  Min. Spend
during Period   Deposit Amount Applied
to Period   Monthly
Retainer  1  Jan. 1 – June 30, 2016  $250,000   $50,000   $3,333/mo.  2  July 1
– Dec. 31, 2016  $400,000   $80,000 (plus rollover)   $5,333/mo.  3  Jan. 1 –
June 30, 2017  $500,000   $100,000 (plus rollover)   $6,666/mo.  4  July 1 –
Dec. 31, 2017  $500,000    Remainder (inc. rollover)   $6,666/mo.  5  Jan. 1 –
June 30, 2018  $544,963    Remainder (inc. rollover)   $7,266/mo. 

 

B. Compensation

 

This is a Time and Materials contract. Monthly invoices will be provided for
Services provided. Payment of each invoice is due within fifteen (15) calendar
days of Company’s receipt of such invoice. A late payment penalty of two percent
(2%) will be imposed following any payments that are deemed late and will be due
immediately.

 

Rev.1 estimates total labor under the Agreement of $2,455,000 and total expenses
under the Agreement of $928,000, for an estimated total of $3,383,000. Company
has placed a purchase order with Rev.1 in that amount.

 

The Company has paid to Rev.1 an initial deposit of $350,000 (the “Deposit”).
10% of each invoice related to the Agreement shall be offset by the Deposit,
reducing the Deposit accordingly. As of the start of Period 1 (January 1, 2016),
$235,827 of the Deposit remains outstanding.

 



Page 3 of 8 

  

 

A portion of the Deposit has been allocated to each Period according to the
table above. Any Deposit allocated to a Period and remaining (i.e., not applied
against an invoice or forfeited as described below) at the end of the Period
shall “roll over” to the next Period, in addition to any Deposit amount
allocated to that next Period.

 

If at the conclusion of a calendar month (i) the Company has not yet
used/completed Services for the applicable Period that meet or exceed the
Minimum Spend for the applicable Period (as identified above), and (ii) the
Company did not request Services for the month that met or exceeded the Monthly
Retainer for such calendar month (as identified above), the Company shall owe
Rev.1 the Monthly Retainer for such month, and Rev.1 may invoice the Company for
such monthly retainer, less the 10% portion that shall be applied against the
Deposit as described above. Should the Company receive Services in a subsequent
month during the same Period, Rev.1 shall credit Monthly Retainer payments it
has received against the invoices for such Services.

 

If at the conclusion of a Period the Company has not requested Services for the
applicable Period that meet or exceed the Minimum Spend for the applicable
Period (i) any Deposit amounts that were allocated to such Period (including
amounts “rolled over” from previous periods) and remain outstanding shall be
forfeited by the Company and considered earned by Rev.1, and (ii) any Monthly
Retainer payments applicable to such Period and not credited against Services
during the Period shall be forfeited by the Company and considered earned by
Rev.1.

 

The Deposit will be consumed over the term of the Agreement as described above
until all projects are complete. Any remaining Deposit will be applied to the
final project invoice. Except as provided in Section 5(a), upon conclusion of
the Agreement and after payment of the final invoice, any remaining portion of
the Deposit will be returned to the Company.

 



Page 4 of 8 

  



 

Attachment 2

 

Exhibit B – Form of Statement of Work

 

Statement of Work No. _______

 

This Statement of Work (this “SOW”) dated as of ___________, 201__ (the “Project
Effective Date”), is subject to and governed by the Research and Development
Services Agreement (the “Agreement”) effective as of March 3, 2015 and amended
as of February 17th, 2016, between ONCOSEC Medical Incorporated, a Nevada
corporation (“OncoSec”), with a place of business at 5820 Nancy Ridge Drive, San
Diego, California 92121, and Rev.1 Engineering Inc., a California corporation
(“Rev.1”), having a place of business at 41693 Date Street, Murrieta, California
92562.

 

All terms used, but not defined in this SOW, shall have the respective meanings
set forth in the Agreement.

 

OncoSec hereby engages Rev.1 to perform the Project described below on the terms
and conditions of this SOW and the Agreement. Rev.1 hereby accepts such
engagement, and shall perform such Project and otherwise act in strict
accordance with the terms and conditions of this SOW and the Agreement.

 

  A. Project Name:    

 

  B. Project Effective Date:    

 

  C. Project End Date:    

 

  D. Services:    

 

  a. Project description:    

 



  b. Project work product, milestones, and other deliverables:

 

  i.                   ii.      

 

  iii.   Other related Research and Development Services, as requested by
OncoSec

 

  E. Project materials and other technology to be provided by OncoSec (if any):

 

  a.               b.    

 



Page 5 of 8 

  

 

  F. Project budget/estimate (attach detailed budget if appropriate):

 

  a.               b.    

 

The term of the Project described herein shall commence on the Project Effective
Date and shall continue until the earlier of the date on which the Project is
completed or the Project End Date, unless this SOW is terminated by either party
upon 10 days’ written notice.

 

IN WITNESS WHEREOF, the parties hereto have each caused this SOW to be executed
by their duly-authorized representatives as of the date first set forth above.

 

  OncoSec Medical Incorporated       By:     Name:     Title:           Rev.1
Engineering Inc.       By:     Name:     Title:  

 



Page 6 of 8 

  



 

Attachment 3

 

Exhibit C – Form of Change Order

 

Change Order No. _______ for Task Order No. _______

 

This Change Order (this “Change Order”) dated as of ___________, 201__ (the
“Change Date”), hereby amends the Task Order No. ___ (the “Task Order”) pursuant
to the Research and Development Services Agreement (the “Agreement”) effective
as of March 3, 2015 and amended as of February 17th, 2016, between ONCOSEC
Medical Incorporated, a Nevada corporation (“OncoSec”), with a place of business
at 5820 Nancy Ridge Drive, San Diego, California 92121, and Rev.1 Engineering
Inc., a California corporation (“Rev.1”), having a place of business at 41693
Date Street, Murrieta, California 92562.

 

This Change Order is subject to and governed by the Agreement.

 

Effective as of the Change Date, the Task Order hereby is amended as follows:

 

  A. Changes to Project End Date:    

 

  B. Changes to Services to be performed by Rev.1:

 

  a. Changes to Project description:        

 

  b. Changes to Project work product, milestones, and other deliverables:      
   

 

  C. Changes to Project materials and other technology to be provided by
OncoSec:          

 

  D. Changes to Project budget/estimate:    

 

Except as otherwise expressly amended hereby, the remaining terms and conditions
of the Task Order shall remain in full force and effect.

 



Page 7 of 8 

  

 

IN WITNESS WHEREOF, the parties hereto have each caused this Change Order to be
executed by their duly-authorized representatives as of the date first set forth
above.

 

  OncoSec Medical Incorporated       By:     Name:     Title:           Rev.1
Engineering Inc.       By:     Name:     Title:  

 



Page 8 of 8 

  

